Citation Nr: 1636588	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran was scheduled for a hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

In September 2015, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board found the December 2011 VA opinion inadequate and requested a medical opinion from the same examiner as to whether any currently diagnosed low back condition is related to military service, to include possible secondary relationship to service-connected bilateral pes planus, and whether the Veteran's service-connected bilateral pes planus has aggravated the Veteran's back condition.

In a December 2015 VA opinion, the VA examiner opined that it is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran has complained of chronic low back pain since the early 2000's, August 2009 treatment records reports a motor vehicle accident resulting in acute lumbar strain and a June 2012 letter from the Veteran's primary care physician reported treatment since January 2003 for lumbar radiculopathy and left sciatica.  The examiner stated that there was no physiological relationship to support a cause- and effect- between the back and the feet as the standard of medical care shows no support and the Veteran's back condition in the early 2000's and onward arises from multifactorial causes that include mechanical conditions, poor posture, overweight, a motor vehicle accident, etc.  The examiner referenced the Mayo Clinic website regarding age-related changes in the spine, obesity, occupation, prolonged sitting, are typical causes of back problems.  The examiner concluded that a nexus has not been established and, therefore, it was less likely than not that the claimed condition was directly service-connected.  The examiner also opined that the Veteran's back condition was not aggravated beyond its natural progression by his service-connected condition and merely repeated the rationale provided for the previous opinion.  Finally, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that upon review of all available medical evidence, there was insufficient evidence in the service treatment records for complaints or treatment of back pain and a nexus has not been established.  Therefore, it was less likely than not that the claimed condition is directly service connected.

The Board finds that the opinions are not adequate, as the conclusions reached were not adequately explained nor was sufficient rationale provided for the opinion regarding whether the Veteran's back was aggravated by his service-connected pes planus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also finds that the Veteran's assertions and history of symptoms were not addressed by the examiner.  Significantly, the medical evidence shows that the Veteran's service-connected pes planus and stress fracture of the right and left tibias affect his gait, weight-bearing, and ability to walk and stand, and he complained during treatment in August 2013 of having back pain since service.  Although mechanical issues and prolonged sitting were cited as factors contributing to the Veteran's back condition, this evidence was not discussed by the examiner.  Therefore, the opinion was based on an inaccurate history, and possible links between the back and service-connected disabilities were not addressed.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his back disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability had its onset during, or is related to, active service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his back disability is caused or aggravated by any service-connected disability, including pes planus and stress fractures of the right and left tibias.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




